EXHIBIT 10.1
EXECUTION COPY
[CSS]

EIGHTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

This EIGHTH AMENDMENT (this “Amendment”), dated as of May 7, 2010, is among CSS
FUNDING LLC, a Delaware limited liability company, as seller (the “Seller”), CSS
INDUSTRIES, INC., a Delaware corporation (“CSS”), as initial servicer (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Servicer”), the Sub-Servicers party hereto, MARKET STREET FUNDING LLC
(f/k/a Market Street Funding Corporation), a Delaware limited liability company
(together with its successors and permitted assigns, the “Issuer”), and PNC
BANK, NATIONAL ASSOCIATION, a national banking association (“PNC”), as
administrator (in such capacity, together with its successors and assigns in
such capacity, the “Administrator”).

RECITALS

1. The Seller, the Servicer, the Issuer and the Administrator are parties to the
Receivables Purchase Agreement, dated as of April 30, 2001 (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).

2. The Seller, the Servicer, the Issuer and the Administrator desire to amend
the Agreement as hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1. Amendment to the Agreement.

1.1 Clause (a) of the definition of “Facility Termination Date” set forth in
Exhibit I to the Agreement is hereby amended by deleting “May 7, 2010” where it
appears therein and substituting “July 6, 2010” therefor.

SECTION 2. Conditions to Effectiveness.

This Amendment shall become effective as of the date hereof, provided that the
Facility Termination Date or a Termination Event or Unmatured Termination Event
has not occurred and subject to the condition precedent that the Administrator
shall have received the following, each duly executed and dated as of the date
hereof (or such other date satisfactory to the Administrator), in form and
substance satisfactory to the Administrator:

(a) counterparts of this Amendment (whether by facsimile or otherwise) executed
by each of the parties hereto; and

-1-

5



--------------------------------------------------------------------------------



 



(b) such other documents and instruments as the Administrator may reasonably
request.

SECTION 3. Representations and Warranties; Covenants.

Each of the Seller, the Servicer and each Sub-Servicer, as applicable, hereby
represents and warrants to the Issuer and the Administrator as follows:

(a) Representations and Warranties. The representations and warranties contained
in Exhibit III of the Agreement are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).

(b) Enforceability. The execution and delivery by each of the Seller, the
Servicer and each Sub-Servicer of this Amendment, and the performance of each of
its obligations under this Amendment and the Agreement, as amended hereby, are
within each of its organizational powers and have been duly authorized by all
necessary action on each of its parts. This Amendment and the Agreement, as
amended hereby, are each of the Seller’s, the Servicer’s and each Sub-Servicer’s
valid and legally binding obligations, enforceable in accordance with its terms.

(c) No Default. Immediately after giving effect to this Amendment and the
transactions contemplated hereby, no Termination Event or Unmatured Termination
Event exists or shall exist.

SECTION 4. Effect of Amendment; Ratification. Except as specifically amended
hereby, the Agreement is hereby ratified and confirmed in all respects, and all
of its provisions shall remain in full force and effect. After this Amendment
becomes effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Purchase Agreement”, “this Agreement”, “hereof”,
“herein”, or words of similar effect, in each case referring to the Agreement,
shall be deemed to be references to the Agreement as amended hereby. This
Amendment shall not be deemed to expressly or impliedly waive, amend, or
supplement any provision of the Agreement other than as specifically set forth
herein.

SECTION 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

SECTION 6. Governing Law; Jurisdiction. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAWS). ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES
HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO
THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING

-2-

6



--------------------------------------------------------------------------------



 



ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.

SECTION 7. Section Headings. The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.

SECTION 8. Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

[SIGNATURE PAGES TO FOLLOW]

-3-

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

        CSS FUNDING LLC     By: /s/ Vincent A. Paccapaniccia   Name: Vincent A.
Paccapaniccia   Title: Vice President     CSS INDUSTRIES, INC.     By: /s/
Vincent A. Paccapaniccia   Name: Vincent A. Paccapaniccia   Title: Vice
President – Finance  

-4-

8



--------------------------------------------------------------------------------



 



        BERWICK OFFRAY LLC
(f/k/a Berwick Industries LLC),
as a Subservicer     By: /s/ Vincent A. Paccapaniccia   Name: Vincent A.
Paccapaniccia   Title: Vice President     CLEO INC,
as a Subservicer     By: /s/ Vincent A. Paccapaniccia   Name: Vincent A.
Paccapaniccia   Title: Vice President     LION RIBBON COMPANY, INC.,
as a Subservicer     By: /s/ Vincent A. Paccapaniccia   Name: Vincent A.
Paccapaniccia   Title: Vice President     PAPER MAGIC GROUP, INC.
(f/k/a The Paper Magic Group, Inc.),
as a Subservicer     By: /s/ Vincent A. Paccapaniccia   Name: Vincent A.
Paccapaniccia   Title: Vice President  

-5-

9



--------------------------------------------------------------------------------



 



        MARKET STREET FUNDING LLC     By: /s/ Doris J. Hearn   Name: Doris J.
Hearn   Title: Vice President  

-6-

10



--------------------------------------------------------------------------------



 



        PNC BANK, NATIONAL ASSOCIATION,
as Administrator     By: /s/ William P. Falcon   Name: William P. Falcon  
Title: Vice President  

-7-

11